919 N.E.2d 537 (2010)
In the Matter of Jonathan S. GOTKIN, Respondent.
No. 49S00-0307-DI-291.
Supreme Court of Indiana.
January 7, 2010.

PUBLISHED ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
On November 14, 2007, this Court entered an order approving Respondent's conditional reinstatement to the practice of law subject to a two-year probationary period with monitoring by a CPA. On November 24, 2009, Respondent filed an application for termination of probation representing that Respondent has successfully completed the term of probation. The Indiana Supreme Court Disciplinary Commission has filed no objection.
Being duly advised, the Court GRANTS the application and ORDERS that Respondent be released from disciplinary probation and unconditionally reinstated to the practice of law in this State effective immediately.
All Justices concur.